302 F. Supp. 1342 (1969)
In re TEXAS CONCRETE PIPE Antitrust Litigation.
No. 26.
Judicial Panel of Multidistrict Litigation.
August 13, 1969.
*1343 Before ALFRED P. MURRAH, Chairman, and JOHN MINOR WISDOM[*], EDWARD WEINFELD, EDWIN A. ROBSON, WILLIAM H. BECKER, JOSEPH S. LORD, III[*], and STANLEY A. WEIGEL, Judges of the Panel.

OPINION AND ORDER
PER CURIAM.
As the Panel had already transferred the East of the Rockies Concrete Pipe cases to the Eastern District of Pennsylvania for coordinated or consolidated pretrial proceedings under 28 U.S.C. § 1407[1] and had a motion before it to transfer one of the West Coast Pipe cases to the Central District of California for coordination or consolidation with other cases pending in the Ninth Circuit, it seems desirable to determine whether the Texas Concrete Pipe cases (see Schedule A) were sufficiently related to either of these groups of cases to merit their transfer for coordinated or consolidated pretrial proceedings. We therefore ordered the parties in the Texas cases to show cause why those cases should not be transferred under § 1407 and we set the matter for hearing in Denver on July 25, 1969.[2]
In their responses to the show cause order and in argument before the Panel in Denver, all parties strongly urged the Panel not to transfer these cases. We are convinced that there is no connection between the Texas cases and the East of the Rockies cases: the defendants are entirely different, there are no common witnesses, and the cases stem from different criminal proceedings. Although based on different criminal indictments the Texas cases and the West Coast cases do not appear to be totally unrelated for they involve several common defendants, some common witnesses and a potential for common discovery. We are satisfied, however, that these 23 cases are proceeding expeditiously and we do not believe that their transfer to another district would promote their just and efficient conduct. We therefore decline to order them transferred, on our own initiative, for coordinated or consolidated pretrial proceedings under § 1407.


*1344
                              SCHEDULE A
NORTHERN DISTRICT OF TEXAS
 1. Greenbelt Municipal and Industrial Water Authority v.            Civil Action
     United Concrete Pipe Corporation, et al.                        No. 3-2946-C
 2. San Patricio Municipal Water District v. United Concrete         Civil Action
     Pipe Corporation, et al.                                        No. 3-2947-C
 3. City of Odessa, Texas v. United Concrete Pipe Corporation,       Civil Action
     et al.                                                          No. 3-2948-C
 4. City of Austin, Texas v. United Concrete Pipe Corporation,       Civil Action
     et al.                                                          No. 3-2285-C
 5. City of Amarillo, Texas v. United Concrete Pipe Corporation,     Civil Action
     et al.                                                          No. 3-2286-C
 6. City of Fort Worth, Texas v. United Concrete Pipe Corporation,   Civil Action
     et al.                                                          No. 3-2287-C
 7. City of Garland, Texas v. United Concrete Pipe Corporation,      Civil Action
     et al.                                                          No. 3-2288-C
 8. City of Lubbock, Texas v. United Concrete Pipe Corporation,      Civil Action
     et al.                                                          No. 3-2289-C
 9. City of Midland, Texas v. United Concrete Pipe Corporation,      Civil Action
     et al.                                                          No. 3-2290-C
10. Colorado River Municipal Water District v. United Concrete       Civil Action
     Pipe Corporation et al.                                         No. 3-2291-C
11. City of Dallas, Texas v. United Concrete Pipe Corporation,       Civil Action
     et al.                                                          No. 3-2354-C
12. City of San Antonio, Texas v. United Concrete Pipe Corporation,  Civil Action
     et al.                                                          No. 3-2355-C
13. City of Corpus Christi, Texas v. United Concrete Pipe            Civil Action
     Corporation, et al.                                             No. 3-2356-C
14. City of Waco, Texas v. United Concrete Pipe Corporation,         Civil Action
     et al.                                                          No. 3-2357-C
15. City of Irving, Texas, v. United Concrete Pipe Corporation,      Civil Action
     et al.                                                          No. 3-2358-C
16. City of Wichita Falls, Texas v. United Concrete Pipe             Civil Action
     Corporation, et al.                                             No. 3-2359-C
17. City of Big Spring, Texas v. United Concrete Pipe Corporation,   Civil Action
     et al.                                                          No. 3-2360-C
18. North Texas Municipal Water District v. United Concrete          Civil Action
     Pipe Corporation, et al.                                        No. 3-2361-C
19. White River Municipal Water District v. United Concrete          Civil Action
     Pipe Corporation, et al.                                        No. 3-2362-C
20. City of El Paso, Texas v. United Concrete Pipe Corporation,      Civil Action
     et al.                                                          No. 3-2423-C
21. City of Mesquite, Texas v. United Concrete Pipe Corporation,     Civil Action
     et al.                                                          No. 3-2465-C
22. National Water Corporation and Great Plains Water                Civil Action
     Company, Inc., v. United Concrete Pipe Corporation,             No. 3-2466-C
     et al.
23. City of Borger, Texas v. United Concrete Pipe Corporation,       Civil Action
     et al.                                                          No. 3-2612-C

NOTES
[1]  In re East of the Rockies Concrete Pipe Litigation 302 F. Supp. 244 (Jud.Pan. Mult.Lit.1969)
[1]  In re East of the Rockies Concrete Pipe Litigation 302 F. Supp. 244 (Jud.Pan. Mult.Lit.1969)
[2]  The "Order to Show Cause and Notice of Hearing" in pertinent part was as follows:

You and each of you are hereby ORDERED to show cause why the actions listed on Schedule A should not be transferred for coordinated or consolidated pretrial proceedings on the initiative of the Panel under Section 1407, Title 28, United States Code, to either the United States District Court for the Eastern District of Pennsylvania, the United States District Court for the Central District of California, or to a district or districts other than the one in which they are now pending.
IT IS FURTHER ORDERED that a hearing will be held at 9:30 a. m. on July 25, 1969 in the Main Courtroom, United States Court of Appeals, Denver, Colorado, on the question of such transfer.